DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.

3. 	Claims 20-32 are pending and are under consideration.  

4.	The following rejection remains.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 20-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2003/0044463 (IDS reference, of record) in view of U.S. Pub.2002/0198146 (of record) for the reasons set forth in the office action mailed on 11/16/21.

The ‘463 publication teaches methods of lyophilization and resuspension of microcrystalline suspension of teverelix-TFA (Examples 4-12).  The ‘463 publication teaches addition of 5% mannitol (Example 6) and creating microcrystalline without forming a gel.

Further, the ‘463 publication discloses addition of at least 1.6 to about 2 of molar ratio of TFA ([0009, 0017]) and claims 21, 24 and 25 are included in this rejection.  This is supported by the preparation in p. 24 of the instant specification as 0.1g of teverelix with 1ml of 150mM TFA are mixed, lyophilized, filtered and/or resuspended.

Moreover, the ‘463 publication teaches that the lyophilized product is about 2.5% readable upon 0.3-5% by weight recited by claim 28 ([0016]) and packaging into unit dosage or storage ([0016-0017]).  Claim 27 is included in this rejection as the suspension concentration may be above 100mg/ml ([0016]).

The disclosure of the ‘463 publication differs from the instant claimed invention in that it does not teach the use of centrifugation or filtering as in claim 20 and gamma sterilization of composition as in claim 26 of the instant application. 

The ‘146 publication teaches the use gamma sterilization of TFA-teverelix suspension and concentration by filtration to achieve optimal purity and concentrations for refining purification.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known processes in purification of TFA-teverelix to improve purity and concentrations. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of filtration, concentration and/or gamma irradiation by preventing growth of microbes and improve purity and expedite creating various concentrated composition that are more suitable for various applications.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 3/17/22 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references fails to teach the currently amended claims.  Applicant has asserted that none of the cited references provide reducing molar content of the TFA from 2.1 mole to 1.7-1.85 as currently amended.  The combination of the references does not result in the claimed invention.  Further, the filtration of the ‘146 publication is to remove microbes in solution while the centrifugation of the claimed method results in pellet or cake.

Although Application is deemed to consider the filtration of the ‘146 publication is for aqueous solution, the suspension of the TFA-teverelix is resulted from the ’463 publication and the filtration or centrifugation in the ‘146 publication is performed to improve purity or control concentration.  Applicant is remined that the reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve different problem. See MPEP 2144.  Given that the sterilization or filtration was performed to remove ion exchanger in [0022], the centrifugation or filtering is suitable for suspension as it is currently amended in claimed method.

As such unlike Applicant’s assertion that the purpose of the filtration in the ‘146 publication is to remove microbes rather than reduction of molar ratio of treverelix and TFA may suggest different motivation. Further, the ‘146 publication discloses filtering (via glass fiber as ion exchanger) prior to lyophilization (note Example 1).  Filtering and resuspending of peptide and acid mixture taught [0020-0022] before lyophilization which was required by the claimed invention.  

Moreover, the ‘463 publication suggests molar ratio higher than the 1.6 (Example 4, [0024]) and between 2.21 as discussed previously.  The claimed 1.7-1.85 are within the range taught by the claimed invention.  Where the general condition is disclosed in the prior art, it is not inventive to discover the optimum or workable range via routine experimentation.  See MPEP 2144.05.  Therefore, the combination of the references remains obvious and the rejection is maintained.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 6, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644